Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for allowance
Claims 1-7, 9-22, 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, automatically deploy software to the plurality of Member accounts, wherein the software is configured to monitor activities in the Member accounts and to push security and operations data to the electronic memory which is associated with a security incident and event management (SIEM) platform, and wherein the security and operations data comprises activity logs and alerts for the Member accounts; receive the security and operations data; provide a user interface for a system administrator or security analyst to define customized alerts based on the security and operations data; and generate the customized alerts and send the customized alerts to the system administrator or security analyst relating to activities in the Member accounts, wherein the SIEM platform is one of a plurality of SIEM platforms of a plurality of cloud service providers (CSPs), wherein the computer processor is further programmed to extract one or more alerts from each of the CSPs, and wherein the one or more alerts extracted from each of the CSPs are correlated to form one or more additional higher-order alerts, in light of other features described in independent claims 1, and 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang
August 11, 2022
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447